            Case
             Case1:11-md-02262-NRB
                  1:14-cv-01757-NRB Document 3055
                                             319 Filed
                                                  Filed04/01/20
                                                        04/02/20 Page
                                                                  Page11ofof22



                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

IN RE LIBOR-BASED FINANCIAL
INSTRUMENTS ANTITRUST LITIGATION                                  Master File No. 1:11-md-2262-NRB

THIS DOCUMENT RELATES TO:

FEDERAL DEPOSIT INSURANCE
CORPORATION AS RECEIVER FOR AMCORE                                No. 1:14-cv-01757
BANK, et al.,

                                             Plaintiff

                            v.

BANK OF AMERICA CORPORATION, et al.,

                                             Defendants.


                                 NOTICE OF VOLUNTARY DISMISSAL

            PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff the Federal Deposit Insurance Corporation as Receiver (“FDIC-R”) for

Washington Mutual Bank (Washington Mutual”) only, by and through its undersigned attorneys,

withdraws and dismisses certain discrete claims asserted in its operative Amended Complaint

(No. 1:14-cv-01757, ECF No. 22) against Defendant Barclays Bank plc (“Barclays”) arising

from the following contract only: ISDA Master Agreement between Washington Mutual

Finance Corporation and Barclays.1 Barclays has not served an answer to the FDIC-R’s

Amended Complaint, nor has it moved for summary judgment on such claims.2




1
    Id. at ¶ 243, Ex. 57.
2
 By withdrawing these claims, the FDIC-R does not concede any argument asserted by Barclays in relation to these
claims. Withdrawal of these specific claims shall not be construed as to prejudice, or as a waiver of, any other claim
or argument asserted by the FDIC-R in this matter.
        Case
         Case1:11-md-02262-NRB
              1:14-cv-01757-NRB Document 3055
                                         319 Filed
                                              Filed04/01/20
                                                    04/02/20 Page
                                                              Page22ofof22



        The FDIC-R does not withdraw any other claims in this matter and reserves its rights in

all other respects.

Dated: April 1, 2020                                Respectfully submitted,

                                                    ZELLE LLP

                                                    By: /s/ James R. Martin
                                                        James R. Martin
                                                        Jennifer Duncan Hackett
                                                        1775 Pennsylvania Avenue, NW
                                                        Washington, DC 20006
                                                        202-899-4101

                                                    Attorneys for the FDIC-R




                                                     Dated:      April 2, 2020




                                                2
